Sognier, Chief Judge.
In accordance with the decision of the Supreme Court in Lockridge v. State, 260 Ga. 528 (397 SE2d 695) (1990), the previous decision of this court in the present case, reported at 194 Ga. App. 487 (390 SE2d 853) (1990), is hereby vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is reversed.

Judgment reversed.


McMurray, P. J., Banke, P. J., Birdsong, P. J., Carley, Pope, Beasley, Cooper and Andrews, JJ., concur.